--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Note:  Throughout this document, certain confidential material contained herein
has been omitted and has been separately filed with the Commission. Each place
where such an omission has been made is marked with an [***].


 
LIMITED-TERM OLED TECHNOLOGY LICENSE AGREEMENT
 


THIS LIMITED-TERM OLED TECHNOLOGY LICENSE AGREEMENT (this “Agreement”) is
entered into effective as of August 1, 2011 (the “Effective Date”), by and
between Universal Display Corporation (“Universal Display”), a Pennsylvania
corporation with a place of business at 375 Phillips Blvd, Ewing, New Jersey
08618, U.S.A; and Panasonic Idemitsu OLED Lighting Co., Ltd. (“Panasonic
Idemitsu”), a Japanese corporation with a place of business at 1048 Kadoma,
Osaka 571-8686, JAPAN.  Each of Universal Display and Panasonic Idemitsu is
referred to herein as a “Party,” and collectively as the “Parties.”
 
 
BACKGROUND
 
WHEREAS, Universal Display has rights in certain patents and possesses certain
know-how concerning organic light emitting devices (OLEDs) for solid-state
lighting applications;
 
WHEREAS, Panasonic Idemitsu desires to obtain license rights to practice under
these patents and to use this know-how; and
 
WHEREAS, the Parties are entering into this Agreement in order to enable
Panasonic Idemitsu to introduce OLED lighting products into the market for a
limited period of time on the terms and conditions set forth herein.
 
NOW, THEREFORE, intending to be legally bound, each of the Parties hereby agrees
as follows:
 
 
AGREEMENT
 
Article 1 Definitions
 
In addition to other terms defined elsewhere herein, the following terms shall
have their corresponding meanings when used in this Agreement.
 
1.1 “Know-How” means unpatented technical information, data, specifications,
plans, drawings, designs, blueprints, formulae, processes and other similar
items of a trade secret or confidential nature, which is a Confidential Item (as
defined below) of Universal Display.
 
1.2 “Licensed Product” means an OLED Lighting product sold or otherwise
distributed by Panasonic Idemitsu for cash or other consideration, which product
is (a) covered, in whole or in part, by any Valid Claim(s) of a Universal
Display Patent; (b) manufactured using a process that is covered, in whole or in
part, by any Valid Claim of a Universal Display Patent; and/or (c) manufactured
using any of the Universal Display Know-How.
 

 
Page 1 of 14

--------------------------------------------------------------------------------

 



1.3 “Lighting” means a source of direct or indirect illumination, which does not
utilize addressable pixel elements smaller than [***].
 
1.4 “Net Sales Revenue”
 
1.4.1 For Licensed Products sold by Panasonic Idemitsu to non-Affiliated third
parties solely for monetary consideration, “Net Sales Revenue” means the gross
amount invoiced or received, whichever occurs sooner, on account thereof, less
the following where separately itemized on the customer invoice for the Licensed
Products: (a) taxes and duties actually collected and remitted to the
appropriate taxing authorities; (b) reasonable shipping and insurance costs
actually paid or accrued for such purpose; and (c) refunds or credits actually
given for returned or defective items.
 
1.4.2 For all other Licensed Products sold or otherwise transferred by Panasonic
Idemitsu, (without exception of samples provided at no cost), “Net Sales
Revenue” means the greater of (a) or (b), where (a) is the arm’s length transfer
price recorded by Panasonic Idemitsu for such sale or transfer; and (b) is the
average selling price at which Licensed Products of similar kind and quantity
have been sold by Panasonic Idemitsu to non-Affiliated third parties during the
same Reporting Period (as defined in Section 4.3 below), as calculated according
to the preceding paragraph, or if no such selling price is available, the fair
market value of such Licensed Products if and when such a market
exists.  The arm’s length transfer pricing referred to in clause (a) shall
include all cost components fairly attributable to the Licensed Products being
sold or otherwise transferred, and shall comply with the Japan National Tax
Agency guidelines and other applicable laws, rules and regulations.
 
1.4.3 If either Party presents reasonable evidence that the amount calculated as
set forth above does not fairly reflect the fair market value of a Licensed
Product if and when such a market exists (such as evidence that the
industry-wide average sales price of substantially similar products differs
significantly from the price calculated herein, or evidence that additional
consideration is being received based on the downstream sale of a Licensed
Product), the Parties shall in good faith negotiate a more equitable method of
calculating Net Sales Revenue with respect to the Licensed Product in question.
 
1.5 “Term” means the term of this Agreement, as specified in Article 8 below.
 
1.6 “Universal Display Know-How” means Know-How of Universal Display relating to
the design or manufacture of OLED Lighting products.
 
1.7 “Universal Display Patents” means all patents and patent applications
pertaining to OLED Lighting products that are issued, registered, granted,
allowed or published in the world as of the Effective Date, and which Universal
Display owns or has the right to license to Panasonic Idemitsu hereunder,
together with such future patents and patent applications as are specified in
Section 2.2 below.
 
1.8 “Universal Display Technology” means the Universal Display Patents and the
Universal Display Know-How.
 

 
Page 2 of 14

--------------------------------------------------------------------------------

 



1.9 “Valid Claim” means a claim of an issued, registered, granted, allowed or
published patent or patent application, which claim has neither expired nor been
finally, following expiration of all rights of appeal, held unpatentable,
invalid or unenforceable by a court or other government agency of competent
jurisdiction.
 
1.10 “Affiliate” means a corporation or other entity which directly or
indirectly controls, is controlled by, or is under common control with the
entity in question on or after the Effective Date, but only for so long as such
control continues to exist.  “Control” shall be deemed to exist in the case of
ownership, or the right to vote, fifty percent (50%) or more of the voting
securities or other similar interests in an entity.
 
1.11 “Confidential Item” means information disclosed by a Party or its
Affiliates (the “Discloser”) to another Party or its Affiliates (the
“Recipient”), in written, oral, visual or electronic form, under this Agreement
or another agreement between the Discloser and the Recipient either before or
after the Effective Date, relating to the Discloser’s or its licensors’,
suppliers’ or business partners’ technologies, compounds, research programs,
operations and/or financial or business condition, including, without
limitation, know-how, data, drawings, designs, specifications, formulations,
processes, methods, equipment, software and pricing information (“Proprietary
Information”), that is (i) disclosed in writing or other tangible form and
marked as “Confidential”, “Proprietary” or with similar words at the time of
disclosure, or (ii) orally or visually disclosed and identified as confidential
or proprietary at the time of disclosure and confirmed as such in writing within
thirty (30) days thereafter.  Notwithstanding the foregoing, “Confidential
Items” of the Discloser shall not include any information that:
 
1.11.1 is approved by  the Discloser in writing for release by the Recipient
without restriction;
 
1.11.2 the Recipient can demonstrate by written records was previously known
to  the Recipient, other than through a prior disclosure by the Discloser, or to
any third party without an obligation of confidentiality to  the Discloser;
 
1.11.3 is publicly known as of the date of this Agreement, or becomes public
knowledge subsequent thereto, through no act or omission of  the Recipient or
any third party receiving such information from or through  the Recipient;
 
1.11.4 is obtained by  the Recipient in good faith from a third party without
the violation of any obligation of confidentiality; or
 
1.11.5 is independently developed by or on behalf of the Recipient without the
benefit of the Discloser’s Confidential Items, as shown by competent written
records.
 
Article 2 License Rights
 
2.1 Grant of License to Panasonic Idemitsu.  Subject to the remaining provisions
of this Article 2, Universal Display hereby grants to Panasonic Idemitsu a
worldwide, non-exclusive and non-transferable (except in connection with a
permitted transfer of this Agreement as a whole) license, without rights to
sublicense, under the Universal Display Patents, and to use the Universal
Display Know-How, to manufacture, have manufactured (but only by Affiliates in
 

 
Page 3 of 14

--------------------------------------------------------------------------------

 

accordance with Section 2.1.1 below), sell, offer for sale, import, export and
otherwise dispose of Licensed Products.


2.1.1 Panasonic Idemitsu may exercise its “have manufactured” rights granted
under Section 2.1 above through Panasonic Electric Works Co., Ltd. and such
other entities that are Affiliates of Panasonic Idemitsu which have been
approved by Universal Display in writing, but only for so long as such entities
remain Affiliates of Panasonic Idemitsu.  Any such extension shall be pursuant
to a written agreement between Panasonic Idemitsu and the relevant Affiliate,
which written agreement shall obligate the Affiliate to abide by the scope of
license and other applicable provisions of this Agreement.  In addition to its
other rights or remedies hereunder, Universal Display shall be expressly
identified in the written sublicense agreement as a third-party beneficiary
thereof, entitled to enforce the scope of license and other applicable
provisions of this Agreement directly against the Affiliate.  Panasonic Idemitsu
shall identify to Universal Display in writing the name and business address of
each Affiliate prior to its entry into such written agreement with the
Affiliate, and shall use its best efforts to cause each such Affiliate to abide
by the scope of license and other applicable provisions of this Agreement.
 
2.1.2 During the term of the license, Universal Display agrees not to assert any
of the Universal Display Patents against Panasonic Idemitsu, its Affiliates or
its customers based on their subsequent manufacture, sale, offer for sale,
importation, exportation, use or other disposal of OLED lighting products
incorporating the Licensed Products, provided such Licensed Products were
manufactured and sold within the scope of the rights and restrictions outlined
in this Agreement.
 
2.2 License Rights to Future Patents and Know-How.  To the extent it has the
right to do so, Universal Display will expand Panasonic Idemitsu’s license
rights under this Article 2 to include any additional patents, patent
applications and Know-How of Universal Display pertaining to OLED Lighting
products, which Universal Display owns or has the right to license to Panasonic
Idemitsu hereunder, and which are issued, registered, granted, allowed published
or generated during the Term, but excluding any such patents, patent
applications or Know-How acquired by Universal Display through a merger, asset
acquisition or other similar transaction unless separately agreed by the Parties
in writing.
 
2.3 No Rights Respecting Certain OLED Chemicals.  Notwithstanding the foregoing,
Panasonic Idemitsu is not authorized under this Agreement to sell or offer for
sale any Licensed Products made using any chemical substance used or useful for
the manufacture of OLEDs, the composition of matter of which is covered by a
Valid Claim of a Universal Display Patent (a “Universal Display Proprietary OLED
Chemical”), unless such Universal Display Proprietary OLED Chemical was
purchased directly from Universal Display.  Panasonic Idemitsu shall not
manufacture or purchase from a third party, or encourage any third party to
manufacture or sell to Panasonic Idemitsu, any chemical substance that Panasonic
Idemitsu knows, or has reason to know, is a Universal Display Proprietary OLED
Chemical.
 
2.4 No Rights Respecting Certain OLED Manufacturing Equipment.  Notwithstanding
the foregoing, Panasonic Idemitsu is not authorized under this Agreement to sell
or offer for sale any Licensed Products made using any manufacturing equipment
or machinery used or useful for the manufacture of OLEDs, the design or
construction of which is
 

 
Page 4 of 14

--------------------------------------------------------------------------------

 
covered by a Valid Claim of a Universal Display Patent (“Universal Display
Proprietary OLED Equipment”), unless such Universal Display Proprietary OLED
Equipment was purchased from an authorized Universal Display equipment
vendor.  Panasonic Idemitsu shall not manufacture or purchase from a third
party, or encourage any third party to manufacture or sell to Panasonic
Idemitsu, any equipment or machinery that Panasonic Idemitsu knows, or has
reason to know, is Universal Display Proprietary OLED Equipment.
 
2.5 Acknowledgement of Derivative Rights.  Panasonic Idemitsu acknowledges that
certain of the Universal Display Technology is licensed by Universal Display
from the Trustees of Princeton University (“Princeton”), the University of
Southern California (“USC”) and the University of Michigan (“Michigan”), and,
therefore, that Panasonic Idemitsu’s license rights under this Agreement with
respect to such Universal Display Technology are subject to the reserved rights
of and obligations to such third parties under their license agreements with
Universal Display.  Panasonic Idemitsu further acknowledges that the U.S.
Government has certain reserved rights with respect to those Universal Display
Patents claiming inventions that were first conceived or reduced to practice
under contracts between the U.S. Government and Universal Display or its
licensors.  Universal Display hereby covenants to Panasonic Idemitsu that: (a)
Universal Display shall comply in all material respects with the terms of its
license agreement with such third-party licensors and its contracts with or
awards from the U.S. Government as in either case are relevant to Panasonic
Idemitsu’s exercise of the license rights granted by Universal Display
hereunder; and (b) no additional consideration shall be owed by Panasonic
Idemitsu to such third-party licensors or the U.S. Government on account of
Panasonic Idemitsu’s exercise of such license rights.  Upon Panasonic Idemitsu’s
request, Universal Display will provide Panasonic Idemitsu with copies (which
may be reasonably redacted by Universal Display to avoid disclosing confidential
information not relevant to this Agreement) of Universal Display’s agreement
with these third-party licensors and of the applicable portions its relevant
contracts with or awards from the U.S. Government.
 
2.6 Reservation of Rights.  Except for the license rights expressly granted to
Panasonic Idemitsu under this Article 2, all rights to practice under the
Universal Display Patents and to use the Universal Display Know-How are reserved
unto Universal Display and its licensors.  No implied rights or licenses are
granted to Panasonic Idemitsu hereunder.
 
Article 3 Patent Matters, Attribution and Samples
 
3.1 Patent Validity.  During the Term, Panasonic Idemitsu shall not, and shall
ensure that its Affiliates do not, challenge or oppose, or assist others in
challenging or opposing, in whole or in part, the issuance, validity, scope or
enforceability of any of the Universal Display Patents licensed hereunder, nor
shall Panasonic Idemitsu initiate or continue, or assist others in initiating or
continuing, proceedings to have any of such Universal Display Patents cancelled
or invalidated, in whole or in part, except that the foregoing shall not apply
to the extent such prohibitions are contrary to law or regulation in the
relevant patent jurisdiction.
 
3.2 Patent Marking.  Upon Universal Display’s request, Panasonic Idemitsu shall
apply or cause to be applied to all Licensed Products intended for sale in the
United States, or to their packaging, such reasonable markings or notices of the
Universal Display Patents as may be requested in writing by Universal Display in
order to reasonably protect Universal Display’s
 

 
Page 5 of 14

--------------------------------------------------------------------------------

 

 rights and interests therein under the laws of the United States; provided
however, that Panasonic Idemitsu shall be required to apply such markings or
notices to the products or their packaging only to the extent that Panasonic
Idemitsu applies similar markings or notices of Panasonic Idemitsu’s or its
Affiliates’ own patents to the products or their packaging in order to protect
Panasonic Idemitsu’s rights and interests therein under laws of the United
States.
 
3.3 Non-Use of Certain Names.  Panasonic Idemitsu shall not use the names of
Princeton, USC or Michigan in connection with any products, promotion or
advertising without the prior consent of Princeton, USC or Michigan, as
applicable, except to the extent reasonably required by law.  Notwithstanding
the foregoing sentence, Panasonic Idemitsu may state that its license rights
hereunder are derivative of rights granted by Princeton, USC and Michigan to
Universal Display under the license agreement among them.
 
3.4 Samples.  Upon Universal Display’s written request and at the lowest price
offered by Panasonic Idemitsu to any non-Affiliate for such Licensed Products,
including any taxes, duties or other governmental charges based on the sale,
shipment, import, export or use of the Licensed Products (other than taxes based
upon Panasonic Idemitsu’s net income), Panasonic Idemitsu shall supply Universal
Display with [***] samples of each type of Licensed Product that Panasonic
Idemitsu offers for sale to third parties.  Universal Display shall limit its
requests for such samples to a reasonable number of different Licensed Products
and Panasonic Idemitsu shall supply such samples promptly following Panasonic
Idemitsu’s first sale of the Licensed Product to a third party.  Universal
Display agrees to use such samples only (a) to verify compliance with the terms
of this Agreement, and (b) for promotional purposes such as in displays at
shareholder meetings, industry conferences or other similar venues (with
appropriate attribution being given to Panasonic Idemitsu).
 
3.5 Amendments to the Universal Display Patents.  To the extent applicable law
requires Universal Display to obtain Panasonic Idemitsu’s approval for
amendments to the specifications of any Universal Display Patent licensed
hereunder, Panasonic Idemitsu shall promptly approve all such reasonable
amendments proposed by Universal Display.
 
Article 4 Consideration
 
4.1 Pre-paid Royalties.  In consideration of the license rights granted by
Universal Display hereunder, Panasonic Idemitsu shall pay to Universal Display
running royalties at a rate of [***] percent [***] on account of Net Sales
Revenue from Panasonic Idemitsu’s worldwide sales or other disposition of
Licensed Products.  Panasonic Idemitsu shall pay to Universal Display a
non-refundable license fee of [***] U.S. Dollars [***] as a prepayment of such
running royalties for cumulative Net Sales Revenue up to the threshold amount of
[***] U.S. Dollars [***] (the “Threshold Sales Amount”).  Said license fee is
due and payable to Universal Display in three (3) installments of [***] each,
the first installment being due within forty-five (45) days following the
Effective Date, the second being due by July 31, 2012, and the third being due
by July 31, 2013.  Upon payment in full of the license fee to Universal Display,
the license rights granted hereunder shall be fully paid-up for Panasonic
Idemitsu’s worldwide sales or other disposition of Licensed Products for
cumulative Net Sales Revenue up to the Threshold Sales Amount.
 

 
Page 6 of 14

--------------------------------------------------------------------------------

 

 
 
4.2 Additional Royalties.  If and when cumulative Net Sales Revenue exceeds the
Threshold Sales Amount, Panasonic Idemitsu shall pay to Universal Display
running royalties at a rate of [***] percent [***] on account of Net Sales
Revenue from Panasonic Idemitsu’s worldwide sales or other disposition of
Licensed Products in excess of the Threshold Sales Amount.  No multiple
royalties shall be due because any Licensed Product, or its manufacture, sale,
other disposition or usage, is or may be covered by more than one Universal
Display Patent licensed to Panasonic Idemitsu hereunder.  Both Parties
acknowledge and agree that the royalty rates and the methods by which they are
to be calculated and paid hereunder have been determined through arms length
negotiations between the Parties, and that such rates and methods have been
agreed upon because they are mutually convenient, reasonable and appropriate
notwithstanding whether and to what extent any of the Universal Display Patents
have been issued, granted, allowed or registered, or have expired, in any
particular country in which Licensed Products are made, sold or used, or whether
the Universal Display Patents encompass each and every feature of any particular
Licensed Product.
 
4.3 Reports.  Within sixty (60) days following the end of each Reporting Period
(as defined below), Panasonic Idemitsu shall submit to Universal Display a
written report, in English, indicating (a) the number and size of each Licensed
Product sold or otherwise distributed by Panasonic Idemitsu during such period,
and (b) Panasonic Idemitsu’s reasonably detailed calculation of Net Sales
Revenues on account of such sales or other disposition of Licensed Products and,
if applicable, the royalties due and owing to Universal Display on account
thereof.  Upon Universal Display’s written request with good justification, both
parties will negotiate in good faith that Panasonic Idemitsu submit a written
report, in English, indicating such other information as Universal Display may
reasonably request of Panasonic Idemitsu which is pertinent to ensuring
compliance with the scope of license provisions under Article 2 above.  As used
herein, the Reporting Period shall initially be a six month period beginning on
April 1st and October 1st of each year; provided, however, that if and when
cumulative Net Sales Revenue from Panasonic Idemitsu’s worldwide sales or other
disposition of Licensed Products exceeds the Threshold Sales Amount, the
Reporting Period shall become a three month period beginning on January 1st,
April 1st, July 1st and October 1st of each year.
 
4.4 Payment of Royalties.  Within sixty (60) days following the end of each
Reporting Period during the Term (and if the Term ends in the middle of a
Reporting Period, within sixty (60) days following the end of the Term),
Panasonic Idemitsu shall pay directly to Universal Display the royalties due and
payable with respect to Licensed Products sold or otherwise disposed of during
such period, if any.
 
Article 5 Payment Terms; Audit Rights
 
5.1 Payment.  Payment shall be made to Universal Display, without setoff or
deduction of any kind, by wire transfer using the following wire instructions:
 
[***]


Without limiting its other rights or remedies on account of any late payment,
Universal Display may require Panasonic Idemitsu to pay interest on any late
payment at a per annum rate equal to
 

 
Page 7 of 14

--------------------------------------------------------------------------------

 



 
the Prime Rate as published in The Wall Street Journal on the date payment is
due, plus [***] percent [***].
 
5.2 Payment Authorization and Withholding Taxes.  Panasonic Idemitsu shall
secure all authorizations required for payment to Universal Display hereunder,
and shall bear any transfer fees, taxes and any other charges associated
therewith.  Both Parties shall cooperate to file such tax exemption forms and
other documentation as is necessary to avoid any withholding from amounts
payable to Universal Display hereunder.
 
5.3 Currency Conversion and Restriction.  Any royalties due hereunder based on
Licensed Products sold or otherwise disposed of by Panasonic Idemitsu outside of
the United States shall be payable in U.S. Dollars at the rate of exchange for
the currency of the country in which such sales or usage occurs, which rate of
exchange shall equal the exchange rate as published in The Wall Street Journal
on the last business day of the calendar quarter for which payment is being
made.  All royalties shall be paid to Universal Display without deduction of
currency exchange fees or other similar amounts.  If at any time the legal
restrictions of countries outside of the United States prevent Panasonic
Idemitsu from paying Universal Display any amounts due hereunder, or otherwise
upon Universal Display’s written instruction, Universal Display may direct
Panasonic Idemitsu to make all or any portion of these payments to Universal
Display’s accounts established at banks or depositories in one or more countries
other than the United States.
 
5.4 Records; Audit and Inspection.  Panasonic Idemitsu shall keep accurate and
complete records relating to all Licensed Products made and sold or otherwise
distributed hereunder for a period of three (3) years.  An independent certified
public accountant selected by Universal Display and approved by Panasonic
Idemitsu (such approval not to be unreasonably withheld), together with such
technical support staff as such accountant reasonably deems necessary, shall
have the right to audit such records and inspect such of Panasonic Idemitsu’s
materials, equipment and manufacturing processes as are reasonably necessary in
order to verify Panasonic Idemitsu’s compliance with its obligations
hereunder.  Universal Display shall give reasonable advance notice of any such
audit or inspection to Panasonic Idemitsu, and such audit or inspection shall be
conducted during Panasonic Idemitsu’s normal business hours and in a manner that
does not cause unreasonable disruption to Panasonic Idemitsu’s conduct of its
business.  The results of any such audit or inspection shall be deemed a
Confidential Item of Panasonic Idemitsu and shall not be disclosed by Universal
Display except as may be necessary for Universal Display to enforce its rights
and interests hereunder.  If the audit or inspection reveals that Panasonic
Idemitsu has underpaid any royalties due to Universal Display, Panasonic
Idemitsu shall immediately pay to Universal Display all unpaid royalties, plus
interest on the unpaid amounts from the date payment was initially due at the
rate specified in Section 5.1 above.  Universal Display shall be responsible for
paying the fees and expenses charged by the accountant and/or technical support
staff for conducting any audit or inspection hereunder; provided, however, that
if the unpaid royalties exceed [***] percent [***] of the total royalties that
should have been paid by Panasonic Idemitsu during the audited period, Panasonic
Idemitsu shall promptly reimburse Universal Display for the reasonable fees and
expenses charged by such accountant.  Nothing herein shall limit any other
rights or remedies available to Universal Display on account of Panasonic
Idemitsu’s breach of its obligations under this Agreement.
 

 
Page 8 of 14

--------------------------------------------------------------------------------

 

 
 
Article 6 Confidentiality and Publicity
 
6.1 Incorporation by Reference.  The provisions of sections 1, 2, 6 and 8
through 10 of the Mutual Non-Disclosure Agreement entered into by the Parties
effective as of June 15, 2011 (the “NDA”) are incorporated into this Agreement
by reference.  For purposes of this Agreement, the “Stated Purpose” shall
include the implementation and administration of this Agreement.  The
obligations of each Party under the provisions of the NDA incorporated herein
shall continue to be in effective during the term of this Agreement and for a
period of four (4) years thereafter.
 
6.2 Publicity.  Each Party may issue a press release, or the Parties may agree
to issue a joint press release, describing the general nature of this
Agreement.  In addition, either Party may disclose in its public filings such of
the terms of this Agreement as are reasonably required for such party to comply
with applicable securities laws and regulations, including, without limitation,
by filing an appropriately redacted copy of this Agreement in connection
therewith.  Subject to the foregoing, neither Party shall make or originate any
publication, publicity, news release or announcement relating to this Agreement,
or the activities described herein or the terms hereof, without the prior
written consent of the other Party.
 
6.3 Universal Display’s Licensors.  Notwithstanding the foregoing, Universal
Display shall have the right to provide an unredacted copy of this Agreement,
along with copies of all Royalty Reports, to each of Princeton, USC and
Michigan; provided that in such case Universal Display shall first have caused
such third-party licensors to agree in writing to handle and maintain such items
in accordance with the provisions of this Article 6, or provisions substantially
similar thereto.
 
Article 7 Representations and Warranties; Disclaimers and Limitations of
Liability
 
7.1 Warranties by Both Parties.  Each Party represents and warrants to the other
that such Party has the right, power and authority to enter into this Agreement
and to perform its obligations hereunder, and that such performance will not
violate any other agreement or understanding by which such Party is bound.
 
7.2 Further Warranty by Universal Display.  Universal Display additionally
represents and warrants to Panasonic Idemitsu that Universal Display owns or has
sufficient rights in the Universal Display Technology to grant the license
rights granted to Panasonic Idemitsu hereunder.
 
7.3 Disclaimer of Additional Warranties.  ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
NON-INFRINGEMENT, VALIDITY, QUALITY, PERFORMANCE, MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE, ARE HEREBY DISCLAIMED BY EACH PARTY.  In particular,
Universal Display makes no representation or warranty that Panasonic Idemitsu
will be able to manufacture, sell or use any Licensed Products without obtaining
additional license rights from third parties.
 
7.4 Required Disclaimer of Princeton, USC and Michigan.  PRINCETON, USC AND
MICHIGAN MAKE NO REPRESENTATIONS AND WARRANTIES AS TO THE
 
 
Page 9 of 14

--------------------------------------------------------------------------------

 
PATENTABILITY AND/OR DISCOVERIES INVOLVED IN ANY OF THE UNIVERSAL DISPLAY
PATENTS LICENSED HEREUNDER.  PRINCETON, USC AND MICHIGAN MAKE NO REPRESENTATION
AS TO PATENTS NOW HELD OR WHICH WILL BE HELD BY OTHERS IN ANY FIELD AND/OR FOR
ANY PARTICULAR PURPOSE.  PRINCETON, USC AND MICHIGAN MAKE NO EXPRESS OR IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
7.5 Limitation on Certain Damages.  IN NO EVENT SHALL UNIVERSAL DISPLAY BE
LIABLE TO PANASONIC IDEMITSU, OR TO ANY THIRD PARTY CLAIMING THROUGH PANASONIC
IDEMITSU, WHETHER AS A RESULT OF BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE)
OR OTHERWISE, FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT.  The foregoing shall
not limit Universal Display’s liability for any breach of the provisions of
Article 6 respecting Confidential Items of Panasonic Idemitsu.
 
7.6 Essential Part of the Bargain.  The Parties acknowledge that the disclaimers
and limitations of liability set forth in this Article 7 reflect a deliberate
and bargained for allocation of risks between them and are intended to be
independent of any exclusive remedies available under this Agreement, including
any failure of such a remedy to achieve its essential purpose.
 
Article 8 Term and Termination
 
8.1 Term.  The term of this Agreement shall commence on the Effective Date and
shall continue, unless terminated sooner as permitted hereunder, until July 31,
2014.  Except as may otherwise be agreed upon by the Parties in writing, all
licenses granted by Universal Display under this Agreement shall expire
immediately upon expiration or termination of this Agreement.
 
8.2 Termination for Breach.  Either Party may terminate this Agreement on
written notice to the other Party if the other Party materially breaches any of
its obligations under this Agreement and fails to cure such breach within sixty
(60) days following written notice thereof by the terminating Party.
 
8.3 Termination for Challenge of Patents.  Universal Display may terminate this
Agreement on written notice to Panasonic Idemitsu if Panasonic Idemitsu or any
of its Affiliates asserts or assists another in asserting (including through the
use of a “dummy” person or entity), before any court, patent office or other
governmental agency, that any of the Universal Display Patents are invalid or
unenforceable, should be cancelled or invalidated in whole or in part, or should
otherwise not be granted, allowed or issued in whole or in part (each, a “Patent
Challenge”).  Such termination shall [***], and such termination shall be
without reduction in any royalties or other amounts due to Universal Display
hereunder.  Should Panasonic Idemitsu contest or otherwise allege that such
termination or the terms thereof are contrary to law and/or unenforceable, then,
if the Patent Challenge is fully or substantially unsuccessful, Panasonic
Idemitsu shall reimburse Universal Display, promptly on demand, for all
attorneys’ fees, costs and out-of-pocket expenses reasonably incurred by
Universal Display or its licensors of such Universal Display Patents in
resisting or responding to the Patent Challenge.  The foregoing shall
 
 
Page 10 of 14

--------------------------------------------------------------------------------

 
be in addition to, and not in lieu of, any other rights or remedies that may be
available to Universal Display, at law or equity, including, without limitation,
actions for injunctive relief and the recovery of damages.
 
8.4 Termination for Change in Control.  Universal Display may terminate this
Agreement on written notice to Panasonic Idemitsu if Panasonic Idemitsu
undergoes a Change in Control.  A “Change in Control” of Panasonic Idemitsu
shall be deemed to have occurred if there is a change in ownership of securities
representing [***] percent [***] or more of the voting capital stock of
Panasonic Idemitsu, or of other interests having majority voting rights with
respect to the election of the board of directors or similar governing authority
of Panasonic Idemitsu, or of any other power by contract or in any other form
which entitles the holder thereof to majority voting rights with respect to
management decisions of Panasonic Idemitsu.  Provided, however, that this
paragraph shall not apply to change of ownership of securities at the moment
possessed by Panasonic Electric Works Co., Ltd. into one of its Affiliates
within Panasonic Corporation group.
 
8.5 Other Termination.  Either Party may terminate this Agreement on written
notice to the other Party if the other Party permanently ceases conducting
business in the normal course, becomes insolvent or is adjudicated bankrupt,
makes a general assignment for the benefit of its creditors, admits in writing
its inability to pay its debts as they become due, permits the appointment of a
receiver for its business or assets, or initiates or becomes the subject of any
bankruptcy or insolvency proceedings which proceedings, if initiated
involuntarily, are not dismissed with sixty (60) days thereafter.
 
8.6 Survival.  The following provisions of this Agreement shall survive four (4)
years after the expiration or termination of this Agreement:  (a) any payment or
reporting obligations of Panasonic Idemitsu; (b) any audit or inspection rights
of Universal Display; and (c) any other provisions necessary to interpret the
respective rights and obligations of the Parties hereunder.  Any termination of
this Agreement shall be in addition to, and not in lieu of, any other rights or
remedies available to the other Party under this Agreement, at law or in equity.
 
Article 9 Miscellaneous
 
9.1 Independent Contractors.  This Agreement is not intended by the Parties to
constitute, create, give effect to, or otherwise recognize a joint venture,
partnership, or formal business organization of any kind.  Each Party hereto
shall act as an independent contractor, and neither shall act as an agent of the
other for any purpose.  Neither Party has the authority to assume or create any
obligation, express or implied, on behalf of the other.
 
9.2 Notices.  Any notices pertaining to the administration of this Agreement or
any breach or alleged breach thereof shall be in writing and shall be deemed
effectively given upon receipt of such notices by the recipient.  Such notices
shall be given by personal delivery, certified mail with postage prepaid and
return receipt requested, or prepaid delivery using a recognized private
courier, to each Party at its address set forth below; provided, however, that
the Parties may agree to exchange information by confirmed email or facsimile
correspondence in lieu of the methods described above.  Either Party may change
its address for such notices at any time by means of a notice given in the
manner provided in this paragraph.
 
 
Page 11 of 14

--------------------------------------------------------------------------------

 
All Reports and any other financial notices, to:
 
Universal Display Corporation
 
Panasonic Idemitsu OLED Lighting Co., Ltd.
375 Phillips Boulevard
 
1048 Kadoma, Osaka 571-8686, JAPAN
Ewing, New Jersey 08618, U.S.A.
 
Attn: [***]
Attn: [***]
 
Fax No.: [***]
Fax No.: [***]
 
Tel No.:[***]
Tel No.:[***]
 
E-mail: [***]
E-mail: [***]
   



All other notices and communications:


[same as above]
 
[same as above]
Attn: [***]
 
Attn: [***]
Fax No.: [***]
 
Fax No.: [***]
Tel No.:[***]
 
Tel No.:[***]
E-mail: [***]
 
E-mail: [***]


9.3 Non-Assignment.  Panasonic Idemitsu may not assign or transfer any of its
rights or delegate any of its obligations hereunder, by application of law or
otherwise, without the prior written consent of Universal Display.  Universal
Display may assign or transfer this Agreement, in its entirety and on written
notice to Panasonic Idemitsu, to a successor in interest to all or substantially
all of Universal Display’s business or assets to which this Agreement relates,
subject to the successor agreeing in writing to assume all of the obligations of
Universal Display under this Agreement.  Any attempted assignment, transfer or
delegation in violation thereof shall be null and void and without force and
effect.  Nothing herein shall confer any rights upon any person other than the
Parties hereto and their respective permitted successors and assigns.
 
9.4 Equitable Relief.  In the event of a Party’s actual or reasonably
anticipated infringement or unauthorized use of the other Party’s patents or
Know-How licensed hereunder, or breach of the provisions of Article 6 respecting
the other Party’s Confidential Items, the other Party may seek to obtain
injunctive or other equitable relief as may be necessary to restrain such
activity.  Such relief shall be in addition to, and not in lieu of, any other
rights or remedies available to the other Party under this Agreement, at law or
in equity.
 
9.5 Choice of Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, U.S.A.,
without respect to its rules on the conflict of laws.  Any law or regulation
providing that the language of a contract shall be construed against the drafter
shall also not apply.
 
9.6 Dispute Resolution.  The Parties shall reasonably endeavor to settle
amicably any dispute, controversy, or difference which may arise between the
parties hereto out of or in relation to this Agreement.  If settlement is not
reached between the Parties within sixty (60) days following the initiation of
settlement discussions, [***].  Nothing herein shall limit either Party’s
ability to seek injunctive or other forms of relief in any available judicial
forum for (a) unauthorized practice under such Party’s patents or other
intellectual property rights; or (b) breach of the provisions of Section 6.1 of
this Agreement respecting confidentiality.
 
 
Page 12 of 14

--------------------------------------------------------------------------------

 
9.7 Severability.  In the event that any term of this Agreement is held to be
invalid, illegal, or unenforceable, such invalidity, illegality, or
unenforceability shall not affect any other portion of this Agreement, and there
shall be deemed substituted for such term other term(s) that are permitted by
applicable law and that will most fully realize the intent of the Parties as
expressed in this Agreement.
 
9.8 No Waivers.  The failure of either Party to enforce, or any delay in
enforcing, any right, power or remedy that such Party may have under this
Agreement shall not constitute a waiver of any such right, power or remedy, or
release the other Party from any of its obligations under this Agreement, except
by a written document signed by the Party against whom such waiver or release is
sought to be enforced.
 
9.9 Entire Agreement; Amendments.  This Agreement constitutes the entire
understanding and agreement of the Parties respecting the subject matter hereof
and, except for the NDA, supersedes any and all prior agreements, arrangements
or understandings between the Parties, whether written or oral, relating
thereto.  This Agreement may not be amended or supplemented in any way except by
a written document signed by both of the Parties.
 
9.10 Counterparts.  This Agreement may be executed by the Parties hereto in
separate counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 

 
Page 13 of 14

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives.


Universal Display Corporation
 
Panasonic Idemitsu OLED Lighting Co., Ltd.
By:           /s/ Steven V. Abramson
 
By:           /s/ Kazuo Kamada
Signature
 
Signature
Steven V. Abramson
 
Kazuo Kamada
Printed Name
 
Printed Name
President & CEO
 
President                                                    
Title
 
Title
8/9/11           
 
Aug. 23, 2011
Date
 
Date

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------